Citation Nr: 1514798	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  09-21 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1975 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled for a Board hearing in April 2012 but did not show up for this hearing.  As the Veteran has not offered a statement of good cause as to why he missed the hearing, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.702(d).

The Board denied this claim in a September 2014 decision.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In February 2015, his representative and VA's Office of General Counsel, representing the Secretary, filed a Joint Motion for Remand (JMR) asking the Court to vacate the Board's decision denying this claim and remand it for readjudication in compliance with directives specified.  The Court granted the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court determined that further comment was necessary concerning whether service connection for the Veteran's psychiatric disorder is warranted on a secondary basis.  Specifically, it found that the November 2012 VA examination was inadequate because it did not properly address whether the Veteran's PTSD aggravated his mood disorder.  Therefore on remand, the claims file should be sent to the author of the November 2012 VA examination report for an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1. Send the claims file back to the VA examiner who performed the November 2012 psychiatric examination for an addendum opinion.  Following review of the claims file, including a copy of this Remand, the examiner should address the following:

Whether it is at least likely as not (50 percent or greater probability) that the Veteran's mood disorder was caused or aggravated by his service-connected PTSD.  

If aggravation is found, the examiner should also attempt to establish the baseline of disability affecting the Veteran's mood before the aggravation, as the Veteran is only compensated for the additional disability over and beyond that on account of the aggravation.  If it is not possible to make this distinction, then a rationale must be provided as to why this is the case.

The examiner must provide a detailed rationale for each opinion generated, with citations to the record if necessary.  

If the examiner who performed the November 2012 examination is no longer available to provide this supplemental comment, then have someone else equally qualified do so.  In this eventuality, however, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed.

2. To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim that has been remanded.  If any benefit sought in connection with the remanded claim is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
















The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


